DETAILED ACTION
This action is responsive to the application No. 16/909,718 filed on June 23, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Acknowledgment
The application filed on 06/23/2020 has been entered.  Accordingly, pending in this Office action are claims 1-18.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, 9, 12-14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo (US 2008/0239589).

Regarding Claim 1, Guo (see, e.g., Figs. 3-4), teaches a spintronic device, comprising:
a tunnel barrier 6;
a storage layer 7 formed on the tunnel barrier 6, wherein the storage layer 7 includes:
a first magnetic layer 76 having a first crystallographic orientation formed on the tunnel barrier 6,
a spacer layer 75 formed on the first magnetic layer 76,
a second magnetic layer 74 having a second crystallographic orientation formed on the spacer layer 75 and exchange-coupled to the first magnetic layer 76 (see, e.g., par. 0029),
an antiferromagnetic coupling layer 72 formed on the second magnetic layer 75 (see, e.g., pars. 0029, 0031), and
a third magnetic layer 70 having the second crystallographic orientation formed on the antiferromagnetic coupling layer 72 and antiferromagnetically coupled to the second magnetic layer 74 (see, e.g., pars. 0029, 0031); and
a seed layer 8 formed on the third magnetic layer 70 (see, e.g., par. 0030).  

Regarding Claim 2, Guo teaches all aspects of claim 1.  Guo (see, e.g., Figs. 3-4), teaches that the first magnetic layer 76 is a CoFeB layer or a FeB layer (see, e.g., par. 0029).  

Regarding Claim 3, Guo teaches all aspects of claim 1.  Guo (see, e.g., Figs. 3-4), teaches that the second magnetic layer 74 is a Co-based layer (see, e.g., par. 0029).  

Regarding Claim 4, Guo teaches all aspects of claim 1.  Guo (see, e.g., Figs. 3-4), teaches that the third magnetic layer 70 is a Co-based layer (see, e.g., par. 0029).  

Regarding Claim 6, Guo teaches all aspects of claim 1.  Guo (see, e.g., Figs. 3-4), teaches that one or both of the first magnetic layer 76 and the second magnetic layer 74 have a thickness of 0.4 nm-1.5 nm (see, e.g., pars. 0035-0038).  

Regarding Claim 7, Guo teaches all aspects of claim 1.  Guo (see, e.g., Figs. 3-4), teaches that the antiferromagnetic coupling layer 72 is a Ru layer, an Ir layer, or a Rh layer (see, e.g., par. 0029).  

Regarding Claim 9, Guo teaches all aspects of claim 1.  Guo (see, e.g., Figs. 3-4), teaches that the spacer layer 75 is a heavy-metal layer or a heavy-metal transition-metal alloy layer (see, e.g., par. 0029).  

Regarding Claim 12, Guo teaches all aspects of claim 1.  Guo (see, e.g., Figs. 3-4), teaches that the seed layer 8 is a spin-orbit-torque generating layer (see, e.g., par. 0030).

Regarding Claim 13, Guo teaches all aspects of claim 1.  Guo (see, e.g., Figs. 3-4), teaches that the tunnel barrier 6 is a MgO-based layer (see, e.g., par. 0028).  

Regarding Claim 14, Guo teaches all aspects of claim 1.  Guo (see, e.g., Figs. 3-4), teaches a fixed layer 5 on an opposite side of the tunnel barrier 6 relative to the storage layer 7 (see, e.g., par. 0027).

Regarding Claim 17, Guo teaches all aspects of claim 1.  Guo (see, e.g., Figs. 3-4), teaches that the spintronic device is a spin torque transfer magnetic random access memory (MRAM) device, a spin orbit torque MRAM device, or a magnetic racetrack memory device (see, e.g., par. 0003).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 2008/0239589) in view of Chatterjee (US 2019/0051822).

Regarding Claim 5, Guo teaches all aspects of claim 1.  Guo is silent with respect to the claim limitations that the first crystallographic orientation is a (100) orientation, and/or the second crystallographic orientation is a (111) orientation.
Chatterjee (see, e.g., Fig. 1), in similar spintronic devices to those of Guo, on the other hand, teaches that the first crystallographic orientation is a (100) orientation, resulting in a nice crystalline coherence between the CoFe based magnetic electrodes and the MgO barrier which is required to get a large tunnel magnetoresistance (TMR) amplitude (see, e.g., par. 0008).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Guo’s device, a CoFeB magnetic layer having a (100) crystallographic orientation, as taught by Chatterjee, to obtain a nice crystalline coherence between the CoFe based magnetic electrodes and the MgO barrier which is required to get a large tunnel magnetoresistance (TMR) amplitude. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 2008/0239589) in view of Tonegawa (US 2016/0284980).

Regarding Claim 8, Guo teaches all aspects of claim 1.  Guo is silent with respect to the claim limitation that the spacer layer is configured to break a texture between the different crystallographic orientations of the first magnetic layer and the second magnetic layer.  
Tonegawa (see, e.g., Fig. 1), in similar spintronic devices to those of Guo, on the other hand, teaches that the Ta spacer layer MP1b is configured to break a texture between the different crystallographic orientations of the (100)-oriented bcc CoFeB film MP1a and the (111)-oriented fcc Co/Pt of the second magnetic layer MP1c.  The Ta film MP1b is grown as an intermediate layer having an amorphous phase so that it prevents, in the high-temperature heat treatment, the fcc crystal orientation from spreading from the Co/Pt stacked film MP1c to the CoFeB film MP1a.  This enables the tunnel barrier layer (MgO film) TB and the CoFeB film MP1a to have a good bcc structure, leading to effective improvement in an MR ratio (see, e.g., par. 0076).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Guo’s device, a spacer layer configured to break a texture between the different crystallographic orientations of the first magnetic layer and the second magnetic layer, as taught by Tonegawa, to prevent, in the high-temperature heat treatment, the fcc crystal orientation from spreading from the Co/Pt stacked film to the CoFeB film, thus, enabling the tunnel barrier layer (MgO film) TB and the CoFeB film to have a good bcc structure, leading to effective improvement in an MR ratio. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 2008/0239589) in view of Yimin (US 2021/0193735).

Regarding Claim 10, Guo teaches all aspects of claim 1.  Guo does not teach that the seed layer is a heavy-metal layer comprising Ta, W or Pt.  
Guo discloses the claimed invention except for the use of Cr or Cu for the seed layer instead of Ta, W, or Pt.  Yimin (see, e.g., Fig. 1, par. 0041), on the other hand teaches that Ta, W, or Pt and Cr are equivalent materials known in the art.  Therefore, because these non-magnetic materials were art-recognized equivalents at the time of the invention, one skilled in the art could have combined the elements as claimed by known KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 2008/0239589) in view of Li (US 2020/0035910).

Regarding Claim 11, Guo teaches all aspects of claim 1.  Guo teaches that the material of the seed layer comprises Cu, Cr, etc., (see, e.g., par. 0030).  Guo does not teach that the seed layer is a topological insulator comprising Bi2Se3 or BixSb1-x.  
Li, on the other hand, teaches that the generator spin-orbit torque (SOT) comprises a topological insulator (TI) including Bi2Se3 from which strong SOT may be produced upon the flowing of a charge current.  The generation of SOT may be more effective than known heavy metal (HM) materials.  The high efficiency of SOT generation thus requires much less operating current, greatly reduces energy consumption, and enhances reliability of the memory device (see, e.g., pars. 0005, 0023-0024, 0030).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Guo’s device, a seed layer including a topological insulator comprising Bi2Se3 or BixSb1-x, as taught by Li, to reduce the operating current, thus, greatly reducing energy consumption, and enhancing reliability of the memory device.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 2008/0239589) in view of Min (US 2020/0013444).

Regarding Claim 15, Guo teaches all aspects of claim 1.  Guo does not teach that the spintronic device is a three-terminal device comprising two of three terminals connected to the seed layer.
Min (see, e.g., Fig. 3), on the other hand, teaches that the spintronic device is a three-terminal device comprising two 31/32 of three terminals connected to the seed layer 24.  Compared with conventional MRAMs, the SOT-MRAM device utilizes the current-driven spin-orbit torque rather than the magnetic field generated by the current to switch the relative magnetization direction of the free layer and the fixed layer for achieving data writing; and at the same time, the SOT-MRAM device has a lower density of a write current and is not easily damaged at high current densities and has an improved density of MRAM cells (see, e.g., pars. 0004-0008).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in the spintronic device of Guo, a three-terminal device comprising two of three terminals connected to the seed layer, as taught by Min, to realize an SOT-MRAM device which has a lower density of a write current and is not easily damaged at high current densities and has an improved density of MRAM cells.

Regarding Claim 16, Guo and Min teach all aspects of claim 15.  Min (see, e.g., Fig. 3), teaches that one 33 of the three terminals of the spintronic device is connected to a fixed layer 23 comprising CoFeB and formed on an opposite side of the tunnel barrier 22 relative to the storage layer 21 (see, e.g., pars. 0067, 0072).  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 2008/0239589) in view of Shibata (US 2021/0034331).

Regarding Claim 18, Guo teaches all aspects of claim 1.  Guo does not teach that the spintronic device is a domain wall logic devicePage 3 of 10Application Number: 15/654,271Page 7 of 10Application Number: 15/654,271.
Shibata (see, e.g., Fig. 4), on the other hand, teaches that the spintronic device is a domain wall logic device that provides a product-sum operation device, a neuromorphic device, and a method for determining a malfunction in the product-sum operation device which can, when applied to a neural network, accurately detect an element malfunction that may greatly impair the performance of the neural network upon the occurrence of the element malfunction (see, e.g., pars. 0006-0007).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in the spintronic device of Guo, a domain wall logic device, as taught by Shibata, to provide a product-sum operation device, a neuromorphic device, and a method for determining a malfunction in the product-sum operation device which can, when applied to a neural network, accurately detect an element malfunction that may greatly impair the performance of the neural network upon the occurrence of the element malfunction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for 
/Nelson Garces/Primary Examiner, Art Unit 2814